Letton, J.,
concurring in the conclusion.
While I doubt the correctness of the implication that at common law a public office of like character to that of county treasurer could be held by a woman (Beresford-Hope v. Lady Sandhurst, 23 L. R. Q. B. Div. (Eng.) 79; De Souza v. Cobden, 1 L. R. Q. B. Div. (Eng.) 687), still I concur in the conclusion.
There is a radical difference between conditions in England and Nebraska. Within a little more than half a century a wilderness has been redeemed by a people who, while basing their government and institutions upon the *420great principles of the common law, have not followed its minor doctrines with slavish adherence.
Neither constitution nor statute preventing, women have for many years creditably occupied official positions in county affairs in this state apparently by common consent. As deputies they have been county treasurers and county clerks, and as principals county superintendents of schools. To take the position now that they are ineligible or do not possess the necessary qualifications would be to turn back the clock, and to say that common experience and common sense must yield to ancient custom in another country. Under the changed conditions, I think the common law, in so far as it might prevent a woman from holding county offices of a ministerial nature, is not applicable here.